DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directed towards a method for signal transmission by a network device and claim 20 is directed towards a network device. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the network device or the network device itself (e.g. “to allow a terminal device to receive the power saving signal based on Quasi-Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
Claims 12-16 depend upon claim 11; accordingly, claims 11-16 and 20 are rejected under 35 U.S.C. § 112(b) for lack of clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites two opposing alternatives “TCI information of the PDCCH control resource set at different time domain same or different.” (Emphasis added). This feature fails to provide any limitation to the scope of the claimed invention because either one of the alternatives will always be satisfied at any two time domain positions of PDCCH. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0297577 A1).

Regarding claim 1, Lin discloses a method for signal transmission, comprising: 
determining, by a terminal device, Quasi-Co-Location (QCL) information of a power saving signal ([0140] disclosing UE can be provided by higher layer signaling an antenna port quasi co-location, from a set of antenna port quasi co-locations, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; [0230] disclosing “ This sub-embodiment considers the quasi co-located (QCL) assumption, from a UE perspective, between a de-modulation reference signal (DMRS) antenna port associated with a SS/PBCH reception, or other DL reference signal (RS) antenna port associated with reception of PDCCH/PDSCH, and an antenna port associated with PoSS reception.” [0235] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with a DMRS antenna port associated with a PDCCH/PDSCH reception.”; [0024] disclosing the acronym PoSS stands for power saving signal); and 
receiving, by the terminal device, the power saving signal based on the QCL information ([0235] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with a DMRS antenna port associated with a PDCCH/PDSCH reception.”; [0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters”), or receiving, by the terminal device, a Physical Downlink Control Channel (PDCCH) in a PDCCH control resource set based on the QCL information ([0140] disclosing “UE can be provided an antenna port quasi co-location, from a set of antenna port quasi co-locations, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception”; [0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters”).

Regarding claim 2, Lin discloses the method according to claim 1, wherein the QCL information comprises QCL information in terms of at least one of: delay spread, Doppler spread, Doppler shift, average delay, or spatial Rx parameters ([0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters.”).

Regarding claim 3, Lin discloses the method according to claim 1, wherein, determining, by the terminal device, the QCL information of the power saving signal comprises: 
determining, by the terminal device, the QCL information of the power saving signal according to Transmission Configuration Indication (TCI) information of the PDCCH, wherein, the TCI information of the PDCCH is used to indicate that QCL information of an antenna port of a De Modulation Reference Signal (DMRS) used by the PDCCH is received in the PDCCH control resource set ([0140] disclosing “a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p.”; [0233] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with an antenna port associated with one or more DL RS configured by a Transmission Configuration Indicator (TCI) state for a search space set configuration”); or 
receiving, by the terminal device, configuration information sent by a network device, the configuration information being used to indicate the QCL information ([0140] disclosing UE can be provided by higher layer signaling an antenna port quasi co-location, from a set of antenna port quasi co-locations, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception and a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p.”).

Regarding claim 4, Lin discloses the method according to claim 3, wherein, determining, by the terminal device, the QCL information of the power saving signal according to the TCI information of the PDCCH comprises: 
determining, by the terminal device, that the QCL information of the power saving signal is TCI information of the PDCCH control resource set associated with the power saving signal ([0135] UE configured with a CORESET for PDCCH receptions; [0140] a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p; [0001] See Provisional Application 62/647,279 incorporated by reference: bottom of pg. 6 continued onto 7 disclosing TCI field in configured CORSET), 
wherein the PDCCH control resource set associated with the power saving signal is a PDCCH control resource set that satisfies a predetermined relationship with the power saving signal in a time domain and/or frequency domain (Fig. 15, [0245]-[0246]; See also Provisional Application 62/647,279: Figs. 6-3 and 6-4 and pg. 21 disclosing power saving signal (a.k.a., wake up signal (WUS)) at a particular offset form the start of configured PDCCH in time domain in TDM mode or at a particular frequency for each of the WUS and configured PDCCH when in FDM mode).

Regarding claim 5, Lin discloses the method according to claim 3, wherein, determining, by the terminal device, the QCL information of the power saving signal according to the TCI information of the PDCCH comprises: 
if the terminal device is about to enter an "On Duration" in a Discontinuous Reception (DRX) cycle from an "Opportunity for DRX" in the DRX cycle ([0180] offset from start of On-duration or paging opportunity (PO); [0001] See Provisional Application 62/647,279 incorporated by reference: pg. 3 below Table 1 continued to pg. 4 disclosing paging occasions in a DRX cycle and a CORESET of the PO), determining, by the terminal device, that the QCL information of the power saving signal is TCI information of a specific PDCCH control resource set in the "On Duration." ([0140]  a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p; See also Provisional Application 62/647,279: pg. 5 last paragraph to middle of pg. 7 disclosing paging parameters and CORESETs configured for monitoring PDCCH comprising TCI-States).

Regarding claim 6, Lin discloses the method according to claim 5, wherein the specific PDCCH control resource set is a first PDCCH control resource set in the "On Duration." ([0154] paging occasion (PO) in discontinuous reception; [0275]-[0276] PoSS-WU triggers the UE to wake-up for decoding a paging message in an associated paging occasion (PO))

Regarding claim 8, Lin discloses the method according to claim 1, wherein the QCL information comprises QCL information in terms of spatial Rx parameters ([0230] disclosing “The QCL assumption is with respect to…spatial reception (RX) parameters.”); and 
([0163], [0230] disclosing “The QCL assumption is with respect to…spatial reception (RX) parameters.”; [0233] antenna ports are QCLed based on TCI; Fig. 14, [0202] PoSS in a direction. Spatial RX parameters are the direction of the RX beam).

Regarding claim 9, Lin discloses the method according to claim 1, further comprising: performing, by the terminal device, time-frequency synchronization based on the power saving signal, and obtaining time-frequency synchronization parameters of the power saving signal, wherein, receiving, by the terminal device, the PDCCH in the PDCCH control resource set based on the QCL information comprises receiving, by the terminal device, the PDCCH in the PDCCH control resource set by using the time-frequency synchronization parameters of the power saving signal ([0335]-[0336] disclosing the PoSS can be used by US for resynchronization; Fig. 15, [0245]; Resynchronization implies subsequently using said resynchronized state for reception of signals; [0001] See Provisional Application 62/647,279 incorporated by reference: pg. 6 second paragraph, WUS can be detected and utilized for resynchronization prior to reception of PDCCH).

Regarding claim 10, Lin discloses the method according to claim 1, further comprising: 
determining, by the terminal device, a timing relationship between the power saving signal and the PDCCH control resource set (Fig. 15, [0245]-[0246]; See also Provisional Application 62/647,279: Figs. 6-3 and 6-4 and pg. 21 disclosing power saving signal (a.k.a., wake up signal (WUS)) at a particular offset form the start of configured PDCCH in time domain in TDM mode or at a particular frequency for each of the WUS and configured PDCCH when in FDM mode), 
([0235] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with a DMRS antenna port associated with a PDCCH/PDSCH reception.”; [0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters”; [0246] gap in the number of slots between the start of PoSS and start of associated PDCCH; [0135] UE configured with a CORESET for PDCCH receptions), and 
receiving, by the terminal device, the PDCCH in the PDCCH control resource set based on the QCL information comprises: receiving, by the terminal device, the PDCCH in the PDCCH control resource set based on the QCL information and the timing relationship ([0140] disclosing “UE can be provided an antenna port quasi co-location, from a set of antenna port quasi co-locations, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception”; [0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters”; Fig. 15, 1503, [0246] disclosing gap 1503 is predetermined or configured; [0249] PoSS can indicate whether to decode or not decode the associated PDCCH).

Regarding claim 11, Lin discloses a method for signal transmission, comprising: 
sending, by a network device, a power saving signal ( [0164] “A PoSS can be transmitted by gNB to a single UE or a group of UEs or all UEs in the associated serving cell(s).”; [0024] disclosing the acronym PoSS stands for power saving signal); and 
sending a Physical Downlink Control Channel (PDCCH) in a PDCCH control resource set ([0135] “A PDCCH transmission can be within a set of PRBs. A gNB can configure a UE one or more sets of PRB sets, also referred to as control resource sets (CORESETs), for PDCCH receptions”), 
(This is recited as a feature of intended use; as opposed to, a positively recited method step. Accordingly, this feature is not interpreted as limiting to the claim to a method for transmitting. IN any case, Lin discloses this intended use: [0140] disclosing UE can be provided by higher layer signaling an antenna port quasi co-location, from a set of antenna port quasi co-locations, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception; [0230] disclosing “ This sub-embodiment considers the quasi co-located (QCL) assumption, from a UE perspective, between a de-modulation reference signal (DMRS) antenna port associated with a SS/PBCH reception, or other DL reference signal (RS) antenna port associated with reception of PDCCH/PDSCH, and an antenna port associated with PoSS reception.” [0235] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with a DMRS antenna port associated with a PDCCH/PDSCH reception.”; [0024] disclosing the acronym PoSS stands for power saving signal).

Regarding claim 12, Lin discloses the method according to claim 11, wherein the QCL information comprises QCL information in terms of at least one of: delay spread, Doppler spread, Doppler shift, average delay, or spatial Rx parameters ([0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters.”).

Regarding claim 13, Lin discloses the method according to claim 11, further comprising: sending, by the network device, configuration information to the terminal device, the configuration information being used to indicate the QCL information ([0140] disclosing UE can be provided by higher layer signaling an antenna port quasi co-location, from a set of antenna port quasi co-locations, indicating quasi co-location information of the DM-RS antenna port for PDCCH reception and a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p.”).

Regarding claim 14, Lin discloses the method according to claim 11, wherein the QCL information of the power saving signal is TCI information of the PDCCH control resource set associated with the power saving signal ([0135] UE configured with a CORESET for PDCCH receptions; [0140] a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p; [0001] See Provisional Application 62/647,279 incorporated by reference: bottom of pg. 6 continued onto 7 disclosing TCI field in configured CORSET); 
the PDCCH control resource set associated with the power saving signal is a PDCCH control resource set that satisfies a predetermined relationship with the power saving signal in at least one of a time domain or frequency domain (Fig. 15, [0245]-[0246]; [0001] See also Provisional Application 62/647,279: Figs. 6-3 and 6-4 and pg. 21 disclosing power saving signal (a.k.a., wake up signal (WUS)) at a particular offset form the start of configured PDCCH in time domain in TDM mode or at a particular frequency for each of the WUS and configured PDCCH when in FDM mode); and 
the TCI information of the PDCCH is used to indicate that QCL information of an antenna port of a De Modulation Reference Signal (DMRS) used by the PDCCH is sent in the PDCCH control resource set (this feature is recited as a feature of intended use; as opposed to, a positively recited method step. Accordingly, this feature is not interpreted as limiting to the claim to a method for transmitting. IN any case, Lin discloses this intended use:  ([0140] disclosing “a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p.”; [0233] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with an antenna port associated with one or more DL RS configured by a Transmission Configuration Indicator (TCI) state for a search space set configuration”)).

Regarding claim 15, Lin discloses the method according to claim 11, wherein the QCL information comprises QCL information in terms of spatial sending parameters ([0140] disclosing “a transmission configuration indication (TCI) field for DCI format 1_1 transmitted by a PDCCH in CORESET p.”; [0233] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with an antenna port associated with one or more DL RS configured by a Transmission Configuration Indicator (TCI) state for a search space set configuration”; TCI is a term of the art which represents a beam associated with a transmission such as the DL RS beam) ; and 
sending, by the network device, the power saving signal, and sending the PDCCH in the PDCCH control resource set comprises sending, by the network device, the PDCCH in the PDCCH control resource set, and sending the power saving signal associated with the PDCCH by using a sending beam of the PDCCH ([0233] disclosing “ antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with an antenna port associated with one or more DL RS configured by a Transmission Configuration Indicator (TCI) state for a search space set configuration.”; [0235] “antenna port(s) associated with a reception of PoSS can be assumed to be QCLed with a DMRS antenna port associated with a PDCCH/PDSCH reception.”; [0001] See also Provisional Application 62/647,279: Table 5-1 disclosing “Single-directional beam-forming, and single common WUS for all configured search spaces” ).

Regarding claim 16, Lin discloses the method according to claim 11, further comprising: 
determining, by the network device, a timing relationship between the power saving signal and the PDCCH control resource set (Fig. 15, [0245]-[0246]), 
(Fig. 15, [0246] gap in the number of slots between the start of PoSS and start of associated PDCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0297577 A1).

Regarding claim 7. The method according to claim 3, wherein the TCI information of the PDCCH control resource set at different time domain positions is the same or different ([0230] disclosing “The QCL assumption is with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial reception (RX) parameters.”; [0233] antenna ports are QCLed based on TCI).
The QCL parameters provide information on direction (spatial RX parameters) and signal changes due to mobility of the user equipment (delay spread, Doppler spread, Doppler shift, etc.). Using common sense as a guide, a user equipment that is not moving will utilize the same QCL parameters over time while a for user equipment that is moving the QCL parameters will change as the user equipment moves relative to the base station.

Regarding claims 17-20, the claims are directed towards a terminal device, comprising a processor, a transceiver, and a memory, wherein the memory is configured to store instructions, and the processor is configured to execute instructions stored in the memory to cause the terminal device to perform the method of claims 1-3.
Lin does not expressly disclose a special purpose processor embodiment for performing the method; however, it is well-known to one of ordinary skill in the art to configure a special purpose processor to perform the functionality of a terminal. Using common sense as a guide, one of ordinary skill would have understood that doing so would provide a flexibly configurable terminal which is capable of being updated with software in order to modify the terminal to keep up with changes in the communications standards as the technology evolved. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to embody the functionality of Lin in a special purpose processor as claimed.

Regarding claim 20, the claim is directed towards a network device, comprising a processor, a transceiver, and a memory, wherein the memory is configured to store instructions, and the processor is configured to execute instructions stored in the memory to cause the network device to perform the method of claim 11.
Lin does not expressly disclose a special purpose processor embodiment for performing the method; however, it is well-known to one of ordinary skill in the art to configure a special purpose processor to perform the functionality of a network device. Using common sense as a guide, one of ordinary skill would have understood that doing so would provide a flexibly configurable network device which is capable of being updated with software in order to modify the network device to keep up with changes in the communications standards as the technology evolved. As such, it would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IDAC Holdings Inc. (WO 2018/232090 A1) discloses state of the art features with respect to Quasi-Colocation in applicant’s field of endeavor prior to applicant’s effective filing date and Kang et al. (US 2021/0084640 A1) discloses inherent features related to Quasi-Colocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461